Citation Nr: 0602307	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2005, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

Hepatitis C was not present in service, and is not 
etiologically related to the veteran's military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the veteran with the required 
notice, to include notice that he should submit any pertinent 
medical records in his possession, by letters dated in May 
2002, February 2004, July 2004, and January 2005.  

The record also reflects that the veteran's service medical 
records and all available, post-service medical records 
pertinent to the veteran's claim has been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any available, outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The record also reflects that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had the claim not been initially adjudicated before 
the provision of complete VCAA notice.  Therefore, the Board 
is satisfied that any procedural errors in the RO's 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.

Evidentiary Background

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam and was awarded the Combat 
Action Ribbon and Purple Heart Medal.  His service medical 
records show that he was hospitalized for a gunshot wound in 
the right thigh in March 1968.  There was no nerve or artery 
damage.  Approximately one week after being shot, the veteran 
underwent a delayed primary closure of the right thigh under 
local anesthesia.  While service medical records note that 
the veteran reported a history of hepatitis at the age of 11, 
they are silent for any diagnosis of hepatitis or residuals 
thereof.

During postservice VA hospitalization for schizophrenia from 
February 1972 to May 1972, the veteran was noted to have a 
history of occasional heroin use.  Additionally, during VA 
examination in June 1974, he was noted to have a history of 
drug use.  In particular, he experimented with heroin.  
During VA examination in March 1989, he admitted to past use 
of LSD.  However, during subsequent hospitalization in 
September 1992, the veteran denied a history of intravenous 
drug use.   

A June 1996 VA hospital discharge summary notes that the 
veteran had been recently diagnosed with hepatitis C.  He had 
been feeling well up until 4 days prior to hospital admission 
when he started having fever, chills, and weakness.  

In support of his claim the veteran submitted the report of a 
study completed by the military noting a higher level of 
positive Australia antigen or antibody detection in Vietnam 
returnees compared to new recruits.  The veteran also 
submitted medical studies showing that hepatitis C was not 
recognized until the 1970s and the virus was not identified 
until 1989.  

During VA outpatient treatment in April 2005, the veteran 
asserted that he never used intervenous drugs or intranasal 
cocaine, but had puffed marijuana once in a while.  He 
reported a negative history of blood transfusion or 
promiscuity.  

Pursuant to the Board's January 2005 Remand, the veteran was 
afforded a VA compensation and pension examination in July 
2005.  The examining physician reviewed the veteran's claims 
folders in connection with the examination.  The examiner 
noted that the veteran first learned of his hepatitis C in 
1996 after presenting with some fatigue.  The veteran denied 
a history of intravenous drug use or intranasal cocaine use.  
He also reported a negative history of blood transfusion.  
The examiner noted that this negative history was supported 
by the veteran's service medical records that showed that 
there was no major vessel or nerve involvement resulting from 
his shell fragment wound.  All of the veteran's other 
surgeries over the years appeared to be minor and included an 
appendectomy and hernia repair as a child and wrist surgery 
in 1994.  The veteran acknowledged that he had a tattoo 
placed in the 1980s that was revised in 1993.  The tattoo was 
placed at a tattoo parlor, and the veteran could provide no 
details regarding the nature of the needles used.  With 
regard to his military service, the veteran reported that he 
served as a Marine infantryman and was frequently pulling 
injured marines off the battlefield and felt that he may have 
been exposed to some blood in that fashion.  However, he did 
not identify any other possible exposures during his military 
experiences.  

The examiner noted that the only documented risk factor for 
the veteran's hepatitis C was the placement of tattoos.  
There was no active liver disease on recent biopsy suggesting 
that his hepatitis exposure was "more recent (for example, 
the 1993 tattoo) rather than some more remote military 
exposure."  The examiner noted that one would expect more 
progression of hepatitis C if the veteran were truly infected 
more than 30 years ago.  The examiner concluded by opining 
that it was less likely that the veteran's hepatitis was 
related to his military service than the post-service 
tattoos.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

There is no medical evidence of the presence of hepatitis C 
in service or of a nexus between the veteran's hepatitis C 
and his military service.

In various statements, the veteran and his representative 
have asserted that he contracted hepatitis through blood 
transfusions given at the time of his treatment for a combat 
related gunshot wound.  However, during various treatment and 
examinations by VA, the veteran denied having undergone any 
blood transfusion.  Moreover, the VA physician who conducted 
the July 2005 VA examination noted that the gunshot wound 
sustained by the veteran during service was not of such a 
nature as to necessitate a blood transfusion.  While the 
veteran asserted that he aided injured Marines during 
service, the examiner felt that it was more likely that the 
veteran's hepatitis was related to a 1993 tatoo than to any 
exposure during his military service.  This is the only 
medical opinion of record specifically addressing the 
etiology of the veteran's hepatitis C.  The Board has found 
it to be persuasive since it is based on an examination of 
the veteran and a review of the veteran's medical history, 
and is properly supported.

While the veteran may sincerely believe that his hepatitis C 
is etiologically related to his military service, the record 
reflects that the veteran has been inconsistent with respect 
to reporting concerning his use of drugs.  The veteran has 
recently reported no more than occasional use of marijuana in 
the past, but medical records prior to 1990 reflect that he, 
at least on occasion, he used LSD and heroin.  In any event, 
the veteran's statements to the effect that his hepatitis C 
is etiologically related to his military service are of no 
probative value since lay persons are not competent to 
provide opinions concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   

Accordingly, the Board must conclude that service connection 
is not warranted for the veteran's hepatitis C.  In so 
concluding, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


